[Cite as Ohio Records Analysis v. Ohio Dept. of Admin. Servs., 2022-Ohio-964.]




 OHIO RECORDS ANALYSIS                                  Case No. 2021-00385PQ

         Requester                                      Judge Patrick E. Sheeran

         v.                                             JUDGMENT ENTRY

 OHIO DEPARTMENT OF
 ADMINISTRATIVE SERVICES

         Respondent

        {¶1} On      January      12,   2022,     a    Special     Master        issued   a   Report   and
Recommendation (R&R) in this public-records case. The Special Master “recommends
the court find that requester has not shown by clear and convincing evidence that
respondent’s denial violated R.C. 149.43(B) [and recommends] that costs be assessed
to requester.” (R&R, 7.)
        {¶2} Neither party has timely filed written objections to the Report and
Recommendation, as permitted by R.C. 2743.75(F)(2). Pursuant to R.C. 2743.75(F)(2),
if neither party timely objects to a special master’s report and recommendation, then this
Court is required to “promptly issue a final order adopting the report and recommendation,
unless it determines that there is an error of law or other defect evident on the face of the
report and recommendation.”
        {¶3} The Court determines that there is no error of law or other defect evident on
the face of the Special Master’s Report and Recommendation of January 12, 2022. The
Court adopts the Report and Recommendation. The Court finds that Requester has not
shown by clear and convincing evidence that Respondent violated R.C. 149.43(B).
Case No. 2021-00385PQ                       -2-                   JUDGMENT ENTRY



Court costs are assessed to Requester. The Clerk shall serve upon all parties notice of
this judgment and its date of entry upon the journal.




                                          PATRICK E. SHEERAN
                                          Judge


Filed February 9, 2022
Sent to S.C. Reporter 3/25/22